    l

    2

                                                                  AUG 26 2019

                                                            ~cun~e«t#



    8                           UNITED STATES DISTRICT CQURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
lU
        MARTI MACKEY,                           SASE Nd.: x:18-cv-Q9U48 PSG(FFMx)
ii

                   Plaintiff,                   (F      + D]JUDGMENT OF
        v.                                      b SMISSAL
i
14 WASHINGTON MUTUAL BANK F.A.,
                                                A~TIQN; FILEI}:.August lb, 20I8
         VVASHING'I'ON MUTUAL BALK.,
1S
         3PM~►RGAN CHASE BANK N.A., 3P
t6      MORGAN C~IASE BAND.
        MTLWAUKiE, FIRST AMERICAN
17
         TITLE II~S. CO., QUALITY LOAN
18       SERVICE CURP., CYNTHIA A. RILEY,
        INATIdNWIDE TITLE CLEARING,
19
        INC,, E.LANCE, MARQUITHA
20       WILLIAMS EVA REESE, and DOES 1
         through ~0, inclusive,
21
22'               Defendants.

z~
24 TO THE PARTIES, AND THEIR ATTORNEYS DF REC4RD:
~~ ~         Having; granted the motion of defendants JPIvlorgan Chase Bank, N.A., for
25 itself and as acquirer of certain assets and liabilities of Washington
                                                                          MutuaC Bank   from
~7 the Federal Deposit Insurance Corporative as Receiver for V1~ash ngton Mutual
                                                                                 Bank,
28
  t .sued.. herein as JPMorgan Chase Bank, N.A., Chase Milwaukie, Washington Mutual !,
  2       Bank, F.A., and Washng~an Mutual Bank, Cynthia A. Riley, Marqutha Williams, 'I
 3
          and Eva Reese (collectively "Defendants"} to dismiss the action of plaintiff 3Vlarti
 4
          Mackey ("Plaintiff'] pursuant to Rule 12(b}(6) of Federal Rules of Civil. Procedure,
  5
          without leave to amend, the Court hereby ORDERS, ADJUDGES.AND DECREES:
 6
                1,    The action is dismissed in its entirety with prejudice as to Defendants..
 7
                2.    Judgment is entered in favor of Defendants and against Plaintiff.
 8
                3.    Defendants are entitled to the costs ofsuit herein.
 9

10
                IT IS SO ORDERED.
11

12
      i   Dated:     8'
i 3 it                                                  Hon. Philip S. Gutierrez
14
                                                        United States Bstrict Court Judge

15

16
17
18
l9
20
21.
22
23
24
25
26
27
28

                                                    2
